Citation Nr: 0617614	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to a service connected left knee disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to 
December 1985 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence to show that the veteran's low 
back disorder is related to or aggravated by his service-
connected left knee disorder.


CONCLUSION OF LAW

A low back disorder is not proximately due to, the result of, 
or aggravated by a service-connected left knee disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his low back disorder is the result 
of an altered gait caused by his service-connected left knee 
disability (see the February 2002 communication on behalf of 
the veteran from his accredited representative).  The Board 
will limit its decision accordingly.

Service connection shall be established for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, service connection is in effect for a left knee 
disability, characterized as status post tear posterior 
anterior horn left medial meniscus, which is rated as 20 
percent disabling.

Service records, as a whole, provide evidence against this 
claim, failing to indicate that he had a chronic back 
disorder in service.  The veteran's central theory is that a 
service connected disability has caused another disorder.  In 
order to address this claim, the Board must review carefully 
the post-service medical record. 

A review of VA and private medical records reflects that the 
veteran initially complained of low back pain in November 
1992, after lifting heavy machinery at work after service.  
Additionally, this treatment report notes that the veteran 
did not have a significant history of back pain.  His second 
complaint of low back pain was in October 2001, nearly nine 
years later, when the veteran reported that he had fallen 
when his right knee buckled and he had low back pain which 
was getting better.  These records are silent with respect to 
a diagnosis of a chronic low back disorder.  Moreover, these 
records, including a March 2001 progress note, reflect that 
the veteran has recalled his inservice left knee injury but 
he reported no complaints with respect to any resulting low 
back impairment.  Significantly, the veteran reported no 
complaints of developing a low back disorder as a result of 
his service connected left knee until February 2002, the date 
of receipt of his claim for service connection for a low back 
disorder.  

An August 2002 VA ambulatory/outpatient care note reflects 
that, approximately one week previously, the veteran had been 
riding in an elevator which malfunctioned and dropped a 
couple of floors.  Since this incident, it is noted that the 
veteran began to experience pain in the neck, both hips, and 
knees.  A September 2002 outpatient note shows that the 
veteran also injured his back as a result of this incident.  

All of these records, as a whole, provide evidence against 
this claim, indicating a post-service back injury without 
relation to service.  

The Board emphasizes that the absence of medical evidence 
that the veteran had a chronic low back disorder prior to the 
August 2002 elevator malfunction, to include as a result of 
altered gait due to his service connected left knee, is 
negative evidence against his claim.  While the veteran may 
have had very scattered, occasional complaints of back pain 
over many years, there is no evidence of competent weight 
that indicates a chronic back disability until the post-
service injury.  

A February 2003 report of VA spine examination notes that X-
ray studies showed mild osteoarthritis of the lumbosacral 
spine with narrowing of L5 and S1 disc space.  The diagnosis 
was osteoarthritis of the lumbosacral spine and degenerative 
disc disease at L5, S1, with radiculopathy of left leg.  With 
respect to an opinion as to whether any back disability is a 
consequence of the veteran's left knee pathology, the 
examiner noted that, due to the veteran's August 2002 
elevator accident and current law suit, the examiner was 
unable to estimate whether the veteran's low back pain is 
secondary to his service connected disability or secondary to 
the elevator accident.  This opinion is found to neither 
supports nor refutes the veteran's claim. 

As noted above, the record clearly establishes that the 
veteran has been diagnosed with a low back disorder and he 
has established service connection for a left knee disorder.  
However, there is no medical nexus evidence establishing a 
relationship between the two disabilities.  There is no 
medical evidence of record to support the veteran's 
contentions regarding secondary service connection. There is 
evidence of a post-service back injury and no indication 
within the treatment record for this injury that this post-
service back disorder was aggravated by the service connected 
disorder.  As such, service connection may not be granted for 
a low back disorder on a secondary basis.  

The Board emphasizes that the veteran's lay opinion as to the 
relationship between his low back disorder and his service-
connected left knee disability is not competent medical 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The veteran's accredited representative argues that the 
inability of the February 2003 VA examiner to rule out the 
knees as the initial cause for the veteran's back complaints, 
when combined with the documented complaints predating the 
elevator incident and the fact that arthritis is not known to 
form in a six month period, clearly places the issue of 
entitlement to service connection for a low back disorder in 
equipoise.  The Board disagrees.  

First, the representative is proposing an erroneous standard 
for the consideration of medical opinions.  The correct 
standard for medical opinions is whether it is at least as 
likely as not (i.e., at least a 50 percent probability) that 
there is a nexus between a claimed disorder and the service 
connected disability.  Thus, the examiner stating an 
inability to provide an opinion neither supports the 
veteran's claim nor provides evidence against the claim.  

Second, the medical evidence shows two documented complaints 
of low back pain (in 1992, after lifting heavy machinery at 
work, and nine years later, as a result of a fall).  There is 
no medical evidence to suggest that the veteran had a chronic 
low back disorder until after the August 2002 elevator 
malfunction.  As noted above, the absence of a chronic low 
back disorder prior to the August 2002 elevator incident is 
significant evidence against the veteran's claim as it 
indicates no chronic back disorder until the post-service 
injury.  The Board finds that the post-service medical 
record, as a whole, provides evidence against this claim. 

Finally, the statement that "arthritis is not known to form 
in a six month period" is a medical opinion which, as a lay 
person without medical expertise, the veteran's accredited 
representative is not qualified to render.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  There is nothing 
to suggest this disorder is related to the service connected 
disorder. 

Accordingly, these assertions do not place the issue of 
entitlement to service connection for a low back disorder in 
equipoise, as argued on the veteran's behalf.  

In this regard, it is also noted that, in the case of a 
veteran who served for 90 days or more during peacetime or 
wartime, service connection may be granted on a presumptive 
basis with evidence of manifestation of certain diseases or 
disorders, such as arthritis, to a compensable degree (10 
percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).  In the present case, 
inasmuch as the initial diagnoses of osteoarthritis of the 
lumbosacral spine and degenerative disc disease at L5, S1, 
with radiculopathy of left leg, was not until February 2003, 
almost 12 years after the veteran's discharge from active 
duty service, service connection for arthritis on a 
presumptive basis under 38 C.F.R. § 3.309(a) is not warranted 
because arthritis was not manifest within one year of his 
service discharge.

The Board finds the preponderance of the competent evidence 
of record demonstrates that the veteran's current low back 
disability is not linked to the service connected left knee 
disorder.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran as well as by the statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the November 2003 statement of the 
case includes the text of the regulation that implements the 
statutory notice and assistance provisions.  Finally, the 
Board notes that initial notice with respect to the veteran's 
low back claim was provided in March 2002, prior to the 
rating decision on appeal, and the letter on page two 
essentially asks the veteran to provide any evidence in his 
possession that may be pertinent to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), regarding notice requirements.  Based on a review of 
this decision, the Board finds no basis to remand this case 
to the RO for additional development.  Simply stated, based 
on the notice already provided to the veteran cited above, a 
further amended notice to the veteran would not provide a 
basis to grant this claim.  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran. 

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records and the veteran has 
been afforded a VA spine examination.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claim.


ORDER

Service connection for a low back disorder, secondary to a 
service connected left knee disorder, is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  There is no 
requirement in case law that there needs to be a high level 
of exposure to combat.  Corroboration of the veteran's 
personal participation in those events is unnecessary.  
Pentecost v. Principi, at 128.

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, show that his primary 
specialty was military police.  It is not noted that veteran 
received any decorations or medals which indicate involvement 
in combat.  

The veteran underwent VA PTSD evaluation in February 2000 and 
a diagnosis of PTSD was provided, based on his stated history 
of exposure to combat stressors identified as memories of 
SCUD missile attacks, the death of several of his unit 
members as a result of such attacks, fear of lethal gas 
attacks, and fear that he would be unable to either get his 
suit on time or be able to take off his mask to take his pill 
to reduce his risk to nerve gas.  A facsimile copy of the 
veteran's written stressor statement, dated in November 2003, 
reflects an additional stressor of an explosion of a barracks 
outside "Al Khobar Towers" as a result of which the veteran 
never saw his friends again.  However, it is noted that the 
second page of the facsimile is incomplete.  

The veteran's service personnel records reflect that he was 
ordered into active military service and assigned to the 
200th MP Co (Military Police Company).  These records also 
note that the veteran's duty included "imminent danger 
pay."  Combat is not indicated.  However, as noted above, 
the record reveals that the veteran has been diagnosed with 
PTSD; however, the RO has not verified his stressors.  

In view of the present state of the evidence with respect to 
the veteran's PTSD claim, further development is required.  
Specifically, the veteran's service personnel records and 
copies of the histories of the units to which he was assigned 
in while serving in the Persian Gulf should be obtained.  

In addition, as noted above, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that statutory notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions may be involved in the present appeal, the RO 
should provide on remand the proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
additional opportunity to provide 
detailed information regarding the 
claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.  In 
addition, the veteran should be asked to 
provide a complete copy of his November 
2003 stressor statement.  

2.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, the 
veteran's DD Form 214 and his service 
personnel records, along with any other 
supporting documents, should be submitted 
to the United States Army and Joint 
Services Records Research Center (JSRRC) 
for verification.  JSRRC should be asked 
to verify the stressors and to furnish 
any official history or logs pertaining 
to any unit with which the veteran served 
as well as any unit to which his unit was 
attached during the time period of his 
alleged stressors.  Any additional 
development recommended by that office 
should be accomplished by the RO.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  

4.  If, and only if, after the foregoing 
development has been accomplished, the 
veteran's reported stressor(s) is/are 
verified, he should be scheduled for a VA 
psychiatric examination.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner should provide an opinion as to 
whether the veteran meets the criteria 
for PTSD contained in DSM-IV and, if he 
meets such criteria, whether it is 
related to a verified in-service 
stressor.  A rationale should be 
furnished for such opinions.  If the 
examiner cannot offer a requested opinion 
without engaging in speculation that fact 
should be noted.

5.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

6.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for PTSD.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


